 



Exhibit 10.59

CREDIT AGREEMENT

     THIS CREDIT AGREEMENT (as the same may be amended, modified or supplemented
from time to time, the “Agreement”) dated as of the 25th day of June, 2004 by
and between BANK OF CHARLES TOWN, a West Virginia banking corporation (the
“Bank”), and CUISINE SOLUTIONS, INC., a Delaware corporation (the “Borrower”),
recites and provides:

RECITALS

     Subject to the terms of this Agreement, the Bank agrees to establish a
working capital line of credit (the “Line”) in favor of the Borrower. The Bank
and the Borrower agree that advances under the Line shall be made on the
following terms, covenants and conditions.

AGREEMENT

     ACCORDINGLY, for and in consideration of the mutual covenants set forth in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Bank and the Borrower agree as
follows:

SECTION 1. The Line

     1.1 Amount and Purpose.

          (a) Subject to the terms and conditions of this Agreement, the Bank
agrees to make advances under the Line to the Borrower from time to time. The
aggregate principal amount of advances under the Line outstanding at any time
shall not exceed the lesser of $2,500,000 or the Borrowing Base (as defined
below). Within this limit, the Borrower may borrow, repay and reborrow until
September 1, 2005 (as extended from time to time in accordance with the
provisions set forth below, the “Termination Date”).

          (b) Each request for an advance under the Line shall be made by
written notice from the Borrower to the Bank, given not less than two business
days prior to the date of the advance. The proceeds of advances under the Line
shall be used to carry accounts receivable and inventory and for other
short-term working capital purposes. The Borrower also may request that the Bank
issue letters of credit for the account of the Borrower from time to time. The
Bank shall not be required to issue any letter of credit unless the form, term
and purpose for which the letter of credit is to be issued are approved by the
Bank in its sole discretion. Each letter of credit issued by the Bank for the
account of the Borrower shall be treated as an outstanding advance under the
Line for the purposes of this Agreement. Advances under the Line shall be
credited to the operating account of the Borrower with the Bank.

1



--------------------------------------------------------------------------------



 



     1.2 Borrowing Base.

          (a) The “Borrowing Base” shall mean, at any time, the sum of 80% of
the Eligible Receivables plus 50% of Eligible Inventory, valued at the lower of
cost or market value, on a last-in, first out basis.

          (b) “Eligible Receivables” means accounts receivable of the Borrower
(1) that represent valid obligations incurred by a customer of the Borrower (a
“Customer”) for goods shipped or delivered or services completed under valid and
binding contracts of sale, lease or service; (2) with respect to which the
Borrower has no knowledge or notice of any inability of the Customer to make
full payment; (3) from the face amounts of which have been deducted all
payments, setoffs, amounts subject to adverse claims made in writing to the
Borrower, contractual allowances, bad debt reserves and other applicable
credits; (4) that are subject to no liens or encumbrances; (5) that continue to
be in full conformity with the applicable representations and warranties made by
the Borrower to the Bank in the Security Agreement (as defined below); (6) with
respect to which the Bank is and continues to be satisfied with the credit
standing of the Customer; (7) on which the Customer is not an affiliate of the
Borrower; and (8) that have been billed to the appropriate Customer and are aged
less than 90 days from the date of the initial invoice. Notwithstanding the
foregoing provisions, if the Bank reasonably determines that the collectibility
of any account receivable makes it unacceptable for inclusion in the Borrowing
Base and gives written notice to the Borrower indicating the reasons for such
determination, then such account receivable shall be excluded from the category
of Eligible Receivables from the date of such notice.

          (c) “Eligible Inventory” means, as applied to the Borrower, goods, as
defined under Article 9 of the West Virginia Uniform Commercial Code, which are
owned and held for sale by the Borrower in the ordinary course of the Borrower’s
business and in which the Bank has a perfected security interest, but excludes
the following, unless otherwise specifically approved in writing as being
eligible by the Bank: (1) goods held for lease; (2) goods that are to be
furnished under a contract of service; (3) work in process; (4) materials used
or consumed in the Borrower’s business; (5) farm products; (6) goods which have
been held for sale by the Borrower for a period of 12 months or more; (7)
damaged, broken, flawed, imperfect, inoperable, discounted, returned,
repossessed or reclaimed goods; (8) goods held for sale to an affiliate or a
subsidiary of the Borrower; (9) goods being sold by others on “sale or return”
or under some other consignment arrangement with the Borrower; (10) goods of
another being sold on consignment by the Borrower; (11) goods located outside of
the borders of the United States of America, (12) goods located in the borders
of the United States of America but in the possession of someone else without
the Borrower having appropriate warehouse receipts or other negotiable
documentation evidencing a valid bailment and the ownership of the goods by the
Borrower; and (13) goods which are subject to a lien or security interest in
favor of someone other than Bank, whether a superior lien or security interest
or an inferior lien or security interest.

     1.3 Interest. Advances made under the Line shall bear interest at a rate
per annum equal to the Prime Rate plus 0.50%, adjusted daily when and as the
Prime Rate is changed. The

2



--------------------------------------------------------------------------------



 



“Prime Rate” shall mean the Wall Street Journal Prime Rate, which is the highest
Prime Rate published in the “Money Rates” section of the Wall Street Journal
from time to time. Accrued interest shall be payable monthly, in arrears, on the
first day of each month, beginning on August 1, 2004.

     1.4 Line Note. The Borrower’s obligations to pay the principal amount of
all advances of the Line, together with accrued interest, shall be evidenced by
a promissory note, in form and substance satisfactory to the Bank, in the
principal amount of the Line, made by the Borrower and payable to the order of
the Bank (as the same may be amended, modified or supplemented from time to
time, the “Line Note”). The unpaid principal balance of the Line Note, and all
accrued and unpaid interest thereon, shall be due and payable in full on the
Termination Date. The Borrower shall prepay the Line Note to the extent that the
aggregate amount of outstanding advances under the Line exceeds the Borrowing
Base at any time.

     1.5 Extensions. The Bank may elect from time to time, in its sole
discretion, to extend the Termination Date. During any period or periods of
extension, all of the remaining terms and conditions of this Agreement shall
remain in full force and effect.

SECTION 2. Payments, Computations, Fees and Charges

     2.1 Payments. All payments due with respect to this Agreement and the Line
shall be made in immediately available funds to the Bank at its office at 111
East Washington Street, Charles Town, West Virginia 25414. The Bank is
authorized, but shall be under no obligation, to charge any deposit account
maintained by the Borrower with the Bank for any payments due to the Bank with
respect to this Agreement or the Line. Payments shall be applied first to
accrued late charges, next to accrued fees, next to accrued interest and then to
principal.

     2.2 Default Charges. If any payment due under the Line Note is not made
within ten days of its due date, the Borrower shall pay to the Bank a late
charge equal to 5% of the amount of such payment. Upon the occurrence and during
the continuation of an Event of Default under this Agreement, the rate at which
interest accrues on the Line Note shall be increased to an amount equal to the
rate of interest then in effect under the Line Note plus 2.00% per annum.

     2.3 Fees. The Borrower agrees to pay the to the Bank a one-time loan fee
equal to $6,250 on or before June 15, 2004.

     2.4 Computations. Interest and fees shall be computed on the basis of a
year of 360 days and actual days elapsed.

     2.5 Increased Costs. The Borrower agrees to reimburse the Bank for any
regulatory costs or expenses incurred by the Bank in connection with its
obligations under this Agreement, including, without limitation, costs arising
out of the Bank’s compliance with capital adequacy guidelines, reserve
requirements and deposit insurance regulations. A statement of the costs
incurred shall be rendered to the Borrower by the Bank, setting forth the method
of calculation,

3



--------------------------------------------------------------------------------



 



and such increased costs shall be paid to the Bank by the Borrower within
30 days after such statement is received by the Borrower.

SECTION 3. Security

     3.1 Indebtedness. As used in this Agreement, the term “Indebtedness” means
all present and future indebtedness of the Borrower to the Bank, whether direct
or indirect, fixed or contingent, due or to become due, several, joint or joint
and several, including, without limitation, the Line, the Line Note, the
obligations of the Borrower to the Bank with respect to any letter of credit
issued by the Bank for the account of the Borrower and overdrafts in any deposit
account maintained by the Borrower with the Bank.

     3.2 Collateral. The Indebtedness is secured by the following (the
“Collateral”):

          (a) UCC Collateral. A first priority security interest in all of the
Borrower’s present and future accounts, chattel paper, deposit accounts,
documents, instruments, general intangibles, inventory, investment property,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), supporting obligations and all proceeds and products of all of the
foregoing (the “UCC Collateral”), other than any accounts of the Borrower and
securities and monies held therein from time to time maintained at Wachovia
Bank, N.A. (“Wachovia”), securing Borrower’s reimbursement obligations with
respect to that certain letter of credit issued by Wachovia for the account of
Borrower (the “Wachovia Collateral”). The security interest of the Bank in the
UCC Collateral shall be subject to a security agreement, in form and substance
acceptable to the Bank, from the Borrower in favor of the Bank (as amended,
modified or supplemented from time to time, the “Security Agreement”); and

          (b) Deed of Trust. A limited recourse credit line deed of trust, in
form and substance acceptable to the Bank, from Food Investors Corporation, a
Delaware corporation (the “Grantor”) to C. Christopher Giragosian and Kevin F.
Hull, as trustees, in the amount of $2,500,000 (as amended, modified or
supplemented from time to time, the “Deed of Trust”) creating a first lien
against the approximately 345.55 acres of land, and improvements thereon owned
by the Grantor and located at 40506 Tamworth Farm Lane, Leesburg, Loudoun
County, Virginia, as more particularly described in the Deed of Trust (the “Real
Estate”). The Bank agrees that it shall release the lien of the Deed of Trust
provided that at the time of such release, the Borrower or the Grantor assigns
to the Bank, as security for the Indebtedness, and on the Bank’s standard
assignment form, a deposit account maintained at the Bank in the amount of
$2,500,000.

SECTION 4. Conditions

     4.1 Conditions Precedent to Closing. In addition to any other conditions
stated in this Agreement, the following conditions must be satisfied prior to
the Bank making the first disbursement under this Agreement:

4



--------------------------------------------------------------------------------



 



          (a) Loan Documents. Receipt by the Bank of appropriately completed and
duly executed originals of this Agreement, the Line Note, the Security Agreement
and, the Deed of Trust, (collectively, together with any other documents
executed and delivered in connection with the Indebtedness, the “Loan
Documents”);

          (b) Corporate Documents. Receipt by the Bank of (1) certified copies
of the articles or certificate of incorporation and bylaws of the Borrower and
the Grantor, (2) appropriate resolutions of the boards of directors of the
Borrower and the Grantor authorizing the execution, delivery and performance of
the Loan Documents, (3) current certificates as to the good standing or
qualification to do business, as applicable, of the Borrower and the Grantor in
their respective states of incorporation and each other state in which either
does business, and (4) certificates of the secretaries of the Borrower and the
Grantor as to the incumbency and signatures of the officers of such corporations
authorized to execute and deliver the Loan Documents;

          (c) Opinion. Receipt by the Bank of the opinion of Dickstein Shapiro
Morin & Oshinsky LLP, counsel to the Borrower and the Grantor. By executing this
Agreement, the Borrower directs such counsel to deliver such opinion;

          (d) Insurance. Receipt by the Bank of evidence that all insurance
required by the Loan Documents has been obtained;

          (e) Financing Statements. Financing statements necessary to perfect
the Bank’s security interest in the UCC Collateral shall be duly filed in all
appropriate offices and jurisdictions, all other financing statements covering
any of the UCC Collateral shall be terminated (other than those permitted by
this Agreement), and filing and recording receipts evidencing such filings and
terminations shall be delivered to the Bank, all in form and substance
satisfactory to the Bank;

          (f) Real Estate Documents. The Deed of Trust shall be recorded among
the land records of Loudoun County, Virginia, and the Bank shall receive and
approve the following:

          (1) Appraisal. An appraisal of the Real Estate, prepared by an
appraiser acceptable to the Bank, reflecting a value of not less than
$5,000,000;

          (2) Title Insurance. A mortgagee title insurance policy insuring the
lien of the Deed of Trust and containing only such exceptions as may be approved
by the Bank in its sole discretion;

          (3) Survey. A current survey of the Real Estate conforming to the
minimum standards established by the American Land Title Association and the
ACSM;

          (4) Environmental Audit. An environmental audit of the Real Estate
prepared by an environmental consulting firm acceptable to the Bank, confirming
that the Real Estate is in compliance with all applicable environmental laws;

5



--------------------------------------------------------------------------------



 



          (5) Compliance with Laws. Certificates of architects, engineers or
public officials confirming that the Real Estate and its use are in compliance
with all applicable zoning, land use, subdivision and building codes,
ordinances, laws and regulations; and

          (g) Flood Hazard. Evidence that no part of the improvements forming a
part of the Real Estate is located in a special flood hazard area;

          (h) Landlord Waivers. Receipt by the Bank of such landlord and
mortgagee waivers as it deems to be necessary to protect its security interest
in the UCC Collateral;

          (i) No Default. No event shall have occurred and be continuing that
constitutes an Event of Default (as defined below), or that would constitute an
Event of Default but for the requirement that notice be given or that a period
of time elapse, or both;

          (j) Representations. All representations and warranties contained in
this Agreement shall be true and correct as of the date of the first
disbursement under this Agreement; and

          (k) Satisfactory Documents. All documents delivered pursuant to this
Agreement must be in form and substance satisfactory to the Bank and its
counsel, and all legal matters incident to this Agreement must be satisfactory
to the Bank’s counsel.

     4.2 Subsequent Disbursements. The following conditions must be satisfied
prior to any subsequent disbursements under this Agreement:

          (a) No Default. No event shall have occurred and be continuing that
constitutes an Event of Default (as defined below), or that would constitute an
Event of Default but for the requirement that notice be given or that a period
of time elapse, or both, either before or after such disbursement;

          (b) Representations. All representations and warranties contained in
this Agreement shall be true and correct as of the date of the disbursement with
the same effect as though made on such date, both before and after giving effect
to such disbursement, except that the representations and warranties set forth
in Section 5.4 shall be deemed to apply to the most recent financial statements
furnished by the Borrower to the Bank prior to such disbursement;

          (c) Borrowing Base Certificate. If required by the Bank, a Borrowing
Base Certificate (as defined below), setting forth a calculation of the
Borrowing Base as of the date of the applicable disbursement; and

          (d) Legal Matters. All legal matters incident to the advance of the
disbursement will be satisfactory to the Bank and its counsel.

6



--------------------------------------------------------------------------------



 



     Each borrowing by the Borrower shall be deemed to be a representation and
warranty by the Borrower on the date of such borrowing as to matters specified
above in subparagraphs (b) and (c) of this Section 4.2.

SECTION 5. Representations and Warranties

     In order to induce the Bank to extend credit to the Borrower, the Borrower
represents and warrants as follows:

     5.1 Organization. The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
and is duly qualified as a foreign corporation and in good standing under the
laws of each other jurisdiction in which such qualification is required.

     5.2 Execution and Delivery. The Borrower has the corporate power, and has
taken all the necessary corporate actions, to execute and deliver and perform
its obligations under the Loan Documents, and the Loan Documents, when executed
and delivered, will be binding obligations of the Borrower, enforceable in
accordance with their terms.

     5.3 Corporate Power. The Borrower has the corporate power and authority to
own its properties and to carry on its business as now being conducted.

     5.4 Financial Statements. All financial statements and information
delivered to the Bank by the Borrower (including, without limitation, the
Borrower’s audited financial statements for its fiscal year ending on June 28,
2003 were prepared in accordance with generally accepted accounting principles,
are correct and complete and present fairly the financial conditions, and
reflect all known liabilities, contingent or otherwise, of the Borrower as of
the dates of such statements and information, and since such dates no material
adverse change in the assets, liabilities, financial condition, business or
operations of the Borrower has occurred.

     5.5 Taxes. All tax returns and reports of the Borrower required by law to
be filed have been duly filed, and all taxes, assessments, other governmental
charges or levies (other than those presently payable without penalty or
interest and those that are being contested in good faith in appropriate
proceedings) upon the Borrower and upon any of its properties, assets, income or
franchises, that are due and payable have been paid.

     5.6 Litigation. Except as set forth in the Borrower’s annual report filed
with the Securities and Exchange Commission on Form 10-K for the fiscal year
ended on June 28, 2003 and any quarterly report on Form 10-Q for the following
three fiscal quarters (collectively, the “Current Filings”) there is no action,
suit or proceeding pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower that, either in any case or in the aggregate,
may result in any material adverse change in the business, properties or assets
or in the condition, financial or otherwise, of the Borrower, or that may result
in any material liability on the part of the Borrower, or that questions the
validity of any of the Loan Documents or any

7



--------------------------------------------------------------------------------



 



action taken or to be taken in connection with the Loan Documents (collectively,
a “Material Adverse Effect”).

     5.7 No Breach. The execution and delivery of the Loan Documents, and
compliance with the provisions of the Loan Documents, will not conflict with or
violate any provisions of law or conflict with, result in a breach of, or
constitute a default under the charter or bylaws of the Borrower, any judgment,
order or decree binding on the Borrower, or any other agreements to which the
Borrower is a party.

     5.8 No Defaults. The Borrower is not in default with respect to any debt,
direct or indirect, which default could reasonably be expected to have a
Material Adverse Effect.

     5.9 Compliance. The Borrower is in compliance in all material respects with
all applicable laws and regulations, including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

     5.10 Approvals. No authorizations, approvals or consents of, and no filings
and registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance of the Loan Documents by
the Borrower.

     5.11 Title to Assets. The Borrower has good and marketable title to all
assets purported to be owned by it, as reflected in the financial statements
delivered to the Bank pursuant to this Agreement, subject only to the liens and
security interests permitted by this Agreement.

     5.12 Use of Proceeds. The proceeds of the advances under the Line shall be
used only for the purposes described in this Agreement. No proceeds of any
advance shall be used to purchase or carry any margin stock, as such term is
defined in Regulation U of the Board of Governors of the Federal Reserve System.

SECTION 6. Covenants of the Borrower

     In consideration of credit extended or to be extended by the Bank, the
Borrower covenants and agrees as follows:

     6.1 Financial Information. The Borrower shall deliver to the Bank,
(a) within 90 days after the close of each of its fiscal years, audited
financial statements of the Borrower and its subsidiaries, prepared in
accordance with generally accepted accounting principles, including a
consolidated balance sheet and consolidated statements of income, stockholders’
equity and cash flow, prepared by an independent certified public accountant
acceptable to the Bank, who shall render an unqualified opinion with respect to
such financial statements; (b) within 45 days after the conclusion of each
quarter of each fiscal year of the Borrower consolidated and consolidating
financial statements of the Borrower and its subsidiaries, including
consolidating and consolidated balance sheets and income statements, prepared in
accordance with generally accepted accounting principles and certified to be
accurate by the president, treasurer or chief

8



--------------------------------------------------------------------------------



 



financial officer of the Borrower; (c) within 15 days after the end of each four
week accounting period of the Borrower a schedule of all outstanding accounts
receivable of the Borrower as of the last day of the such accounting period
showing the age of such accounts receivable in intervals of not more than
30 days, and a summary of inventory by location and type with a supporting
perpetual inventory report, in each case accompanied by such supporting detail
and documentation as shall be requested by the Bank; together with a certificate
of the president, treasurer or chief financial officer of the Borrower setting
forth a computation of the Eligible Receivables and the Eligible Inventory and
the amount available to be borrowed under the Line as of the last day of such
accounting period (the “Borrowing Base Certificate”), each of which shall be in
form and detail satisfactory to the Bank; (d) as soon as available, copies of
all management reports provided to the board of directors of the Borrower by its
independent public accountants and all other reports filed by the Borrower with
the Securities and Exchange Commission; (e) from time to time, such other
financial data and information regarding the Borrower or the Collateral as the
Bank reasonably may request. So long as the Borrower is subject to the
Securities Exchange Act of 1934 reporting requirements, annual reports on Form
10-K and quarterly reports on Form 10-Q filed with the Securities Exchange
Commission will satisfy requirements of (a) and (b) if delivered to the Bank
within time periods required by such clauses.

     6.2 Taxes. The Borrower shall pay or cause to be paid all taxes,
assessments or governmental charges lawfully levied or imposed on or against it
and its properties prior to the time they become delinquent; provided that this
covenant shall not apply to any tax, assessment or charge that is being
contested in good faith and with respect to which adequate reserves as
determined in good faith the Borrower have been established and are being
maintained.

     6.3 Compliance with Laws. The Borrower shall comply with all applicable
laws and regulations, including, without limitation, ERISA, the failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.

     6.4 Maintain Existence. The Borrower shall maintain its corporate existence
in good standing, maintain and keep its properties in good condition, comply at
all times with the provisions of all leases to which it is a party and maintain
adequate insurance for all of its property with financially sound and reputable
insurers. The Borrower shall remain in the same line of business as it is in on
the date of this Agreement and shall not enter into any new lines of business
without the prior written consent of the Bank, which consent shall not be
unreasonably withheld.

     6.5 Notices. As soon as it has actual knowledge, the Borrower shall notify
the Bank of (a) the institution or threat of any material litigation or
administrative proceeding of any nature involving the Borrower, and (b) the
occurrence of any Event of Default under this Agreement, or any event that, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default.

9



--------------------------------------------------------------------------------



 



     6.6 Books and Records. The Borrower shall maintain complete and accurate
books of account and records. The principal books of account and records shall
be kept and maintained at 85 South Bragg Street, Suite 600, Alexandria, Virginia
23212. The Borrower shall not remove such books of account and records without
giving the Bank at least 30 days’ prior written notice. The Borrower, upon
reasonable notice from the Bank, shall permit the Bank, or any officer, employee
or agent designated by the Bank, to examine the Collateral and the books of
account and records maintained by the Borrower, and agrees that the Bank or such
officer, employee or agent may audit and verify the books and records and the
Collateral. The Borrower shall reimburse the Bank for any expenses incurred by
the Bank in connection with any audits with no more than two audits per calendar
year if no Event of Default has occurred. Any additional audits requested by the
Bank shall be conducted at its sole expense, unless an Event of Default has
occurred, which case such additional audits shall be at the Borrower’s expense.
All accounting records and financial reports furnished to the Bank pursuant to
this Agreement shall be maintained and prepared in accordance with generally
accepted accounting principles consistently applied.

     6.7 Liens. The Borrower shall not create, incur, assume or permit to exist
any mortgage, deed of trust, assignment, pledge, lien, security interest, charge
or encumbrance, including, without limitation, the right of a vendor under a
conditional sale contract or the lessor under a capitalized lease (collectively,
the “Liens”) of any kind or nature in or upon any of the UCC Collateral, except:

          (a) Liens created or deposits made that are incidental to the conduct
of the business of the Borrower, that are not incurred in connection with any
borrowing or the obtaining of any credit and that do not and will not interfere
with the use by the Borrower of any of its assets in the normal course of its
business or materially impair the value of such assets for the purpose of such
business;

          (b) Liens securing the Indebtedness; and

          (c) Liens in favor of Wachovia encumbering the Borrower’s interest in
the Wachovia Collateral.

     6.8 Sale of Assets. Without the prior written consent of the Bank, the
Borrower shall not sell, lease, assign or otherwise dispose of any of its assets
except for (a) sales in the ordinary course of business of any product or
service marketed by the Borrower, and (b) the disposition of assets that are no
longer needed or useful in the Borrower’ business.

     6.9 Mergers and Acquisitions. Without the prior written consent of the
Bank, which consent shall not be unreasonably withheld or conditioned, the
Borrower shall not merge or consolidate with, or acquire all or substantially
all of the assets, stock or other ownership interests of, any other person.

SECTION 7. Default and Remedies

10



--------------------------------------------------------------------------------



 



     7.1 Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

          (a) Failure to Pay. If the Borrower fails to make, when due, any
installment, prepayment or other payment owing to the Bank under the terms of
this Agreement, the Line Note or any other Loan Document and such failure shall
continue for a period of ten days after written notice of such failure has been
given to the Borrower by the Bank (which may be a computer-generated late
payment notice);

          (b) Failure to Give Notices. If the Borrower fails to give the Bank
any notice required by this Agreement within five days after it has actual
knowledge of the event giving rise to the obligation to give such notice;

          (c) Failure to Permit Inspections. If the Borrower refuses to permit
the Bank to inspect the Borrower’s books and records in accordance with the
provisions of this Agreement;

          (d) Failure to Deliver Borrowing Base Certificate. If the Borrower
fails to deliver a current Borrowing Base Certificate to the Bank within five
days after the Bank makes a written request therefor;

          (e) Failure to Observe Other Covenants. If the Borrower fails to
perform or observe any other term, covenant, warranty or agreement contained in
this Agreement and such failure shall continue for a period of 30 days after
written notice of such failure has been given to Company by the Bank;

          (f) Defaults under Loan Documents. If an event of default shall occur
under any other Loan Document and shall not be cured within any applicable grace
period;

          (g) Breach of Representation. Discovery that any representation or
warranty made or deemed made by the Borrower in this Agreement, or any statement
or representation made in any certificate, report or opinion delivered pursuant
to this Agreement or other Loan Document or in connection with any borrowing
under this Agreement was materially untrue when made or deemed made, or is
breached in any material respect;

          (h) Voluntary Bankruptcy. If the Borrower or the Grantor makes an
assignment for the benefit of creditors, files a petition in bankruptcy,
petitions or applies to any tribunal for any receiver or any trustee of the
Borrower or the Grantor or any substantial part of the property of the Borrower
or the Grantor, or commences any proceeding relating to the Borrower or the
Grantor under any reorganization, arrangement, composition, readjustment,
liquidation or dissolution law or statute of any jurisdiction, whether in effect
now or after this Agreement is executed;

          (i) Involuntary Bankruptcy. If, within 60 days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
or the Grantor seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar

11



--------------------------------------------------------------------------------



 



relief under any present or future statute, law or regulation, the proceeding
shall not have been dismissed, or, if within 60 days, after the appointment,
without the consent or acquiescence of the Borrower or the Grantor, of any
trustee, receiver or liquidator of the Borrower or the Grantor or all or any
substantial part of the properties of the Borrower or the Grantor, the
appointment shall not have been vacated;

          (j) Cross Default. If, as a result of default, any present or future
obligations of the Borrower or the Grantor to the Bank, or any present or future
obligations of the Borrower or the Grantor of $500,000 or more to any other
creditor, are declared to be due and payable prior to the expressed maturity of
such obligations, unless and to the extent that the declaration is being
contested in good faith in a court of appropriate jurisdiction;

          (k) Material Adverse Change. A material adverse change occurs in the
financial or business condition of the Borrower or the Grantor;

          (l) Judgment. If a judgment, attachment, garnishment or other process
in excess of $500,000 is entered against the Borrower or the Grantor and is not
vacated or bonded within 30 days after entry;

          (m) Ownership. If Stanislas Vilgrain and members of his immediate
family cease to own, directly or indirectly, through one or more intermediaries
at least 51% of the outstanding capital stock of the Borrower and the Grantor;
or

          (n) Dissolution. The dissolution, liquidation, or termination of
existence the Borrower or the Grantor.

     7.2 Remedies. Upon the occurrence of an Event of Default (a) any obligation
of the Bank to make advances under the Line shall terminate, (b) the Bank, at
its option, by written notice to the Borrower, may declare all Indebtedness to
the Bank to be immediately due and payable, whether such Indebtedness was
incurred prior to, contemporaneous with or subsequent to the date of this
Agreement and whether represented in writing or otherwise, without presentment,
demand, protest or further notice of any kind, and (c) the Bank may exercise all
rights and remedies available to it under the Loan Documents and applicable law.
The Borrower agrees to pay all costs and expenses incurred by the Bank in
enforcing any obligation under this Agreement or the other Loan Documents,
including, without limitation, reasonable attorneys’ fees. No failure or delay
by the Bank in exercising any power or right will operate as a waiver of such
power or right, nor will any single or partial exercise of any power or right
preclude any other future exercise of such power or right, or the exercise of
any other power or right.

SECTION 8. Miscellaneous

     8.1 Defined Terms. Each accounting term used in this Agreement, not
otherwise defined, shall have the meaning given to it under generally accepted
accounting principles in the United States, applied on a consistent basis. The
term “person” shall mean any individual partnership, limited liability company,
corporation, trust, joint venture, unincorporated

12



--------------------------------------------------------------------------------



 



association, governmental subdivision or agency or any other entity of any
nature. The term “subsidiary” means, with respect to any person, a corporation
or other person of which shares of stock or other ownership interest having
ordinary voting power to elect a majority of the board of directors or other
managers of such corporation or person are at the time owned, or the management
of which it otherwise controlled, directly or indirectly, through one or more
intermediaries, by such person. The term “affiliate” means, with respect to any
specified person, any other person that, directly or indirectly, controls or is
controlled by, or is under common control with, such specified person. All
meanings assigned to defined terms in this Agreement shall be applicable to the
singular and plural forms of the terms defined.

     8.2 Notices. All notices, requests, demands and other communications
provided for in this Agreement shall be in writing and shall be delivered by
hand, sent prepaid by Federal Express (or a comparable overnight delivery
service), sent by telecopy or facsimile or sent by United States mail,
certified, postage prepaid, return receipt requested, to the parties at their
respective addresses set forth on the signature pages of this Agreement or at
such other addresses as may be designated by such party from time to time in a
writing forwarded in a like manner. Any notice, demand or other communication
delivered or sent in the manner aforesaid shall be deemed given or made (as the
case may be) upon the earliest of (a) the date it is actually received, (b) the
business day after the day on which it is delivered by hand or transmitted by
telecopy or facsimile, (c) the business day after the day on which it is
delivered to Federal Express (or a comparable overnight delivery service), or
(d) the third business day after the day on which it is deposited in the United
States mail.

     8.3 Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Bank, the Borrower and their respective successors,
assigns, personal representatives, executors and administrators, provided that
the Borrower may not assign or transfer its rights under this Agreement. If no
Event of Default has occurred and is continuing, any assignment by the Bank will
be limited to transfers to one or more commercial banks, reasonably satisfactory
to the Borrower.

     8.4 Entire Agreement. Except for the other Loan Documents expressly
referred to in this Agreement, this Agreement represents the entire agreement
between the Bank and the Borrower, supersedes all prior commitments and may be
modified only by an agreement in writing.

     8.5 Survival. All agreements, covenants, representations and warranties
made in this Agreement and all other provisions of this Agreement will survive
the delivery of this Agreement and the other Loan Documents and the making of
the advances under this Agreement and will remain in full force and effect until
the obligations of the Borrower under this Agreement and the other Loan
Documents are fully discharged.

     8.6 Governing Law. This Agreement will be governed by the laws of the State
of West Virginia, without reference to conflict of laws principles.

13



--------------------------------------------------------------------------------



 



     8.7 Expenses. Whether or not any advances are made under this Agreement,
the Borrower shall pay all out-of-pocket expenses incurred by the Bank in
connection with the transactions contemplated by this Agreement, including, but
not limited to, the reasonable fees and expenses of its counsel.

     8.8 Headings. Section headings are for convenience of reference only and
shall not affect the interpretation of this Agreement.

     8.9 Participations. The Bank shall have the right to sell all or any part
of its rights under the Loan Documents, and the Borrower authorize the Bank to
disclose to any prospective participant in the Line any and all financial and
other information in the Bank’s possession concerning the Borrower or the
Collateral. If no Event of Default has occurred and is continuing, any
participations will be limited to transfers to one or more commercial banks,
reasonably satisfactory to the Borrower.

     8.10 Third Party Beneficiary. The parties do not intend the benefits of
this Agreement or any other Loan Document to inure to any third party.

     8.11 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE BANK
AND THE BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY BASED ON, ARISING OUT OF OR UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

     8.12 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
Agreement, and any of the parties to this Agreement may execute this Agreement
by signing any such counterpart.

     8.13 Waiver. The rights of the Bank under this Agreement and the other Loan
Documents shall be in addition to all other rights provided by law. No waiver of
any provision of this Agreement, or any other Loan Document, shall be effective
unless in writing, and no waiver shall extend beyond the particular purpose
involved. No waiver in any one case shall require the Bank to give any
subsequent waivers.

     8.14 Severability. If any provision of this Agreement or any other Loan
Document is held to be unenforceable, such provision shall be fully severable
and this Agreement or the applicable Loan Document shall be construed as if the
unenforceable provision were not included in this Agreement or in such Loan
Document.

     8.15 No Setoffs. No setoff, claim, counterclaim, reduction or diminution of
any obligation or defense of any kind or nature that the Borrower has or may
have against the Bank (other than the defense of payment) shall be available
against the Bank in any action, suit or proceeding brought by the Bank to
enforce this Agreement or any other Loan Document. The foregoing shall not be
construed as a waiver by the Borrower of any such rights or claims against the
Bank, but any recovery upon any such rights or claims shall be had from the Bank
separately,

14



--------------------------------------------------------------------------------



 



it being the intent of this Agreement and the other Loan Documents that the
Borrower shall be obligated to pay, absolutely and unconditionally, all amounts
due under this Agreement and the other Loan Documents.

[SIGNATURES ON FOLLOWING PAGES.]

15



--------------------------------------------------------------------------------



 



     WITNESS the following signatures.

     

  BANK:
 
   

  BANK OF CHARLES TOWN,

  a West Virginia banking corporation
 
   

  By: /s/ David W. Irvin

 

--------------------------------------------------------------------------------

 

  Name: David W. Irvin

 

--------------------------------------------------------------------------------

 

  Title: Senior Vice President

 

--------------------------------------------------------------------------------

 
 
   

  Address for Notices:
 
   

  Bank of Charles Town

  111 East Washington Street,

  Charles Town, West Virginia 25414

  Attention: David W. Irvin

  Telecopy Number: 304-728-2428
 
   

  BORROWER:
 
   

  CUISINE SOLUTIONS, INC.

  a Delaware corporation
 
   

  By: /s/ Stanislas Vilgrain

 

--------------------------------------------------------------------------------

 

  Name: Stanislas Vilgrain

 

--------------------------------------------------------------------------------

 

  Title: CEO

 

--------------------------------------------------------------------------------

 
 
   

  Address for Notices:
 
   

  85 S. Bragg Street, Suite 600

  Alexandria, VA 22312

  Telecopy Number: (703) 270-2900

 